Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Caja on May 3, 2022.
The application has been amended as follows: 
In the claims:
Claim 12, line 7, replace the phrase “of the first arm assembly, and” with the phrase –of the first arm assembly, wherein the quick thread system includes a nut and a slide button, and--.
Claim 12, line 17, replace the phrase “a slide button” with the phrase –the slide button--.
Claim 12, line 20, replace the word “moving” with the word –sliding--.
Claim 12, line 29, replace the word “hold” with the word –secure--.
Claim 12, line 30, replace the phrase “open in a partially open position” with the phrase –in the partially open configuration--.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
4.	In regards to claims 1, 12, and 15, Pradier (FR 2968341 A1) discloses a door holding device comprising: a first arm assembly 1; a second arm assembly 2; a pivot device 9; a movable clamping device 1, 3, 5, 6, 7,  that clamps to a structure (Figure 2); and a holder  8, 10, 11, 12, 15 disposed at a proximate end of the second arm assembly and configured to attach to an end of a door to hold the door in a partially open position relative to the structure (Figure 2).  Pradier fails to disclose that the holder comprises a bracket configured to slide along a longitudinal portion of the second arm assembly to vary the position of the holder along the second arm assembly.  The only movable portion of the holder of Pradier is rounded abutment stop 11, which is adjusted relative to a thickness of the second arm assembly by screw 12, not a length, and stop 11 is not a bracket.  The examiner can find no motivation to modify the device of Pradier without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 3, 2022